Title: From George Washington to William Livingston, 23 March 1779
From: Washington, George
To: Livingston, William


Dr sir.
Head Qrs Middle Brook March 23d 1779.
The possibility of the Enemys making incursions into this state has suggested the expediency of fixing Signals at places calculated to communicate the most speedy alarm to the Country; and of appointing convenient posts for the Militia to assemble at for Orders. I was therefore induced to request Lord Stirling a few days ago, from his more intimate acquaintance with the Country, to see the Field Officers of the Counties of Sommerset and Middlesex, and to consult them upon the subject. There has been an interview upon the occasion when Alarm posts for those Two Counties were agreed on—and the first Eight places in the paper No. 2, as proper, for establishing Signals at. These I propose to have erected immediately by parties from the Army. It may be also expedient to extend the plan so as to comprehend a greater part of the state; and for this purpose a further number of signals is added for conspicuous Hills & Mountains, which appear to me, judicious and well disposed. Your Excellency may incline to enlarge the plan still further, so as to derive succours from Sussex & Orange Counties—or at least to spread the alarm more extensively should it be requisite.
The first Eight Signals & also those marked No. 8b No. 9 & 16 I will have erected. About the rest Your Excellency will be pleased to give order, if you approve them.
Besides the Alarm posts above, there are some mentioned to include the Counties of Essex—Bergen and Hunterdon, as in paper No. 1. If these are deemed proper, Your Excellency I am persuaded, will give such directions to the Commanding Officers of the Militia, respecting them, as may be necessary.
I shall be much obliged by a list of the Generals of Militia—their districts—and of the places where they may be found in cases of emergency.
I had the honor to re⟨cei⟩ve Your Excellency’s Letter of the 9th by Mr Van Nest and was much concerned for the occasion of it. I wrote immediately, after the receipt of it, to General Wayne and directed him and Major Fishburn to return to Camp by the time you requested. I have the Honor to be with the highest esteem & respect Your Excellency’s Most Obedt servant
Go: Washington
